 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpartan Stores, Inc. and Lannie Daniell. Case 7-CA-14011March 30, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn December 7, 1977, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, General Counsel filedexceptions and a supporting brief and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Company, which maintains a lunchroomequipped with vending machines for its employees,was having problems because employees had beendamaging the vending machines, littering the lunch-room, and not leaving the lunchroom promptly at theend of breaks. Shortly after the end of the 6:45 p.m.break on March 25, 1977, Supervisor Hightower,accompanied by Supervisor Smith, went to thelunchroom to speak to the employees about main-taining the lunchroom and about leaving promptly atthe end of the break period. Before Hightowercompleted his talk, Lannie Daniell, a porter on thesecond shift, walked hurriedly out of the lunchroomand down the stairs. Shortly after completing histalk, Hightower saw Daniell in the hall and askedhim to come into the shipping office. Hightowerasked Daniell, "Why did you walk out of the meetingbefore it was concluded?" He also said Daniell didnot show very much respect by leaving the meetingand again asked Daniell why he left. Daniell an-nounced, "I am going to get my steward," andproceeded to leave the office. Hightower called toDaniell, "Lannie, I am not finished, please remain inthe room." Smith entered the office as Daniell wasleaving and said, "Lannie, Mr. Hightower asked youto please remain in the room." Daniell continued towalk out of the office and proceeded to the shippingdock where he located Union Steward Leaveck andreturned with him to the shipping office. Hightowertold Daniell that he was suspended for failure toobey a request of two supervisors. On March 28,1977, Daniell was advised by Robert Burgess, direc-tor of distribution, that he was discharged.235 NLRB No. 75Under the established practice when an employeedesires the assistance of a union steward, he advisesthe supervisor who then summons the steward. TheAdministrative Law Judge found that Daniell "hadno right to ignore the established practice" withrespect to summoning the union steward "anddefiantly to walk out of the meeting even though hewas asked to remain" by the two supervisors. Heconcluded that Daniell was discharged for this"insolent and insubordinate behavior" and not for"exercising any right protected by the Act." Wedisagree with the Administrative Law Judge and findthat Daniell was discharged for exercising his right torefuse to participate in an interview which hereasonably believed would result in disciplinaryaction without a union representative being present.N.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975).When Daniell was called into Supervisor Hightow-er's office after walking out of the luncheon meeting,was told that he was disrespectful, and was asked toexplain why he left the meeting, he reasonablybelieved that the meeting with Hightower couldresult in disciplinary action and, under Weingarten,he had no obligation to remain without unionrepresentation. His desire for union representationand his refusal to continue the meeting without itwere made clear when Daniell left the meeting andtold Hightower that he was going to get his steward.The reaction to Daniell's departure establishes be-yond question that he was suspended and thendischarged for refusing to continue participating inthe meeting with Hightower without his unionsteward. Hightower told Daniell to remain in theoffice, stating that he had not finished the meeting.Supervisor Smith told Daniell that Hightower re-quested him to remain in the room and followed himto tell him to return. There was no mention of eithersupervisor calling the union steward. Hightowertestified that he did not believe a steward wasnecessary at that time. Daniell returned with asteward in not more than a minute or two, where-upon he was suspended and then discharged forfailure to obey a request of two supervisors to remainat the meeting.We conclude from all the circumstances that theRespondent violated Section 8(a)(l) of the Act bydischarging Daniell for asserting his protected rightto refuse to participate in an interview he reasonablybelieved could result in disciplinary action withoutunion representation. In these circumstances, thepractice of the Respondent to call in the unionsteward itself rather than have the employees do it,on which the Administrative Law Judge relied, isirrelevant because neither Hightower nor Smith hadsummoned a steward, and they had given Daniell no522 SPARTAN STORES, INC.indication they would do so before proceedingfurther with the meeting.THE REMEDYHaving found that the Respondent violated Sec-tion 8(a)(l) of the Act, we shall order it to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Lannie Daniell was unlawfullydisciplined on March 28, 1977, we shall order theRespondent to offer Lannie Daniell immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position ofemployment without prejudice to any seniority orother rights and privileges previously enjoyed, andmake him whole for any losses suffered as a result ofthe discrimination against him, with backpay to becomputed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), with interestthereon as set forth in Florida Steel Corporation, 231NLRB 651 (1977).'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Spartan Stores, Inc., Plymouth, Michigan, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Disciplining or otherwise discriminating againstemployees for refusing to take part without unionrepresentation in an interview or meeting where theemployee has reasonable grounds to believe that thematters to be discussed may result in the employee'sbeing the subject of disciplinary action.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights to organize, to form, to join, or to assist labororganizations, to bargain collectively through repre-sentatives of their own choosing, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.2. Take the following affirmative action which isfound necessary to effectuate the policies of the Act:(a) Offer Lannie Davis immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position withoutprejudice to his seniority or other rights or privileges,and make him whole for any loss of pay suffered byreason of the discrimination against him, in accor-dance with the provisions set forth in the Remedysection herein.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its plant in Plymouth, Michigan, copiesof the attached notice marked "Appendix."2Copiesof said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.i See, generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the lawand has ordered us to post this notice and we intendto abide by the following:WE WILL NOT discipline or otherwise discrimi-nate against employees for refusing to take partwithout union representation in an interview ormeeting where the employee has reasonablegrounds to believe that the matters to be dis-cussed may result in the employee's being subjectto disciplinary action.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights to organize, to form, to join, or toassist labor organizations, to bargain collectivelythrough representatives of their own choosing, toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection, or to refrain from any and all suchactivities.WE WILL offer Lannie Daniell immediate andfull reinstatement to his job or, if that job no523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlonger exists, to a substantially equivalent job,without prejudice to his seniority or other rightsand privileges, and WE WILL make him whole forany loss of earnings he may have suffered as aresult of the unlawful discharge.SPARTAN STORES, INC.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge: Upona charge of unfair labor practices filed on May 4, 1977, byLannie Daniell, an individual, a complaint, dated June 17,1977, was issued alleging that Spartan Stores, Inc., hereincalled the Company, has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(l)of the National Labor Relations Act, as amended. Insubstance, the complaint alleges that the Respondent onMarch 25, 1977, denied Daniell's request for union repre-sentation at a meeting which Daniell reasonably believedmight result in disciplinary action against him, suspendedDaniell for refusing to participate in the meeting withoutunion representation and, on March 28, 1977, dischargedDaniell for that reason. The Respondent's answer to thecomplaint denies that it has engaged in the alleged unfairlabor practices. A hearing in this proceeding was held inDetroit, Michigan, on October 25, 1977. Thereafter briefswere filed with the Administrative Law Judge on behalf ofGeneral Counsel and the Respondent.Upon the entire record in this case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Michigan corporation, maintains awarehouse in Plymouth, Michigan, where it sells groceryproducts at wholesale. During its fiscal year ending March29, 1977, the Respondent's gross revenue was in excess of$500,000 and it purchased and caused to be shippedgroceries and other goods valued at in excess of $50,000 toits Plymouth, Michigan, warehouse through channels ofinterstate commerce directly from locations outside theState of Michigan. The Respondent admits, and I find, thatit is an employer within the meaning of Section 2(2)engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 337, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, here-in called the Union, is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe significant events took place between 6 and 7 p.m.on March 25.1 Critical to the decision in this case is theresolution of conflicts in testimony among various wit-nesses. Of most importance is the conflict between thetestimony of the Charging Party Lannie Daniell andThomas Leaveck, the union steward on the afternoon shiftand a witness for General Counsel, as to what occurred inthe lunchroom at the beginning of the 6:30 p.m. break, andthe conflict between the testimony of Daniell and Larry D.Hightower, shift supervisor for the second shift, as to whatoccurred in the shipping office shortly after the end of the6:30 break. There is no corroboration of the testimony ofany of the witnesses concerning these two events. GeneralCounsel's witness, Ronald Hoffman, corroborated thetestimony of Lannie Daniell as to what occurred atapproximately 6:45 p.m. when the break came to an end.On the other hand, the Respondent's witness, James Smith,generally corroborated the testimony of Hightower as to allmatters about which Hightower testified except for themeeting between Hightower and Daniell when the twowere alone. I am of the opinion that Lannie Daniell was anunreliable witness. The evidence reveals that Daniell wasemotionally agitated at the times the events herein oc-curred which would tend to distort his recollection of whathad taken place. There is conflict between Daniell'stestimony and the testimony of Union Steward Leaveckwho so far as the record shows had no bias in favor of theCompany or against Daniell. Third, Daniell's version ofwhat happened in the lunchroom and his subsequentconversation with Hightower is somewhat implausible inthat, according to Daniell, he decorously left the lunch-room at the conclusion of the meeting that Hightower hadwith the employees and, nevertheless, immediately thereaf-ter, for no apparent reason, Hightower called Daniell intothe shipping office and admonished Daniell that if he againwalked out of a meeting before its conclusion he would bedischarged. For these reasons, and because both Hightow-er and Leaveck impressed me as being candid and truthfulwitnesses, I discredit Daniell's testimony insofar as itconflicts with the testimony of Leaveck and Hightower.The summary of the events related below is based on theevidence which I credit after having given due consider-ation to the various conflicts in testimony.The Company and the Union are parties to a collective-bargaining agreement which, among other things, providesfor a grievance procedure. When an employee desires theassistance of a union steward, the established practice is forthe employee to request the supervisor to call a steward,and for the supervisor then to summon the steward eitherby using the Company's public address system, or bypersonally finding the steward. It is the responsibility of thesupervisor to summon the steward and not of the grievingemployee. Lannie Daniell, who for a period of time servedas a union steward and also for another period of timeserved as an alternate union steward, was aware of thispractice.All dates refer to the calendar year 1977.524 SPARTAN STORES, INC.Lannie Daniell, who was classified as a porter on thesecond or afternoon shift, worked for the Company fromDecember 4, 1968, until his discharge on March 28, 1977.The proximate events which led to his discharge took placeon March 25, during and immediately after the earlyevening 15-minute break which was from 6:30 to 6:45 p.m.The Company maintains a lunchroom for its employees,which is equipped with vending machines, located twofloors above the shipping office. The Company was havingproblems because employees had been damaging thevending machines, littering the lunchroom, and not leavingthe lunchroom promptly at the end of the breaks whichwere announced on the public address system. Because ofthese problems, Supervisor Hightower had assigned fore-men to monitor the lunchroom during breaks. About 5:30p.m., on March 25, Union Steward Thomas Leaveckrequested permission from Hightower to speak with theemployees in the lunchroom at each of the breaks in orderto exhort them to exercise care in the use of the vendingmachines and to keep the lunchroom clean. He also askedHightower whether, if that were done, the lunchroommonitors would be withdrawn. Hightower agreed and gaveLeaveck permission to speak with the employees. Accord-ingly, about 6:32 p.m., on March 25, Leaveck went to thelunchroom where he spoke to the employees for about 5 to7 minutes. One of the men said to him that the Companyshould fix the vending machines. Then Lannie Daniell in aloud voice accused Leaveck of being "a company man nowor something" and said, "I don't care if the garbage gets afoot deep I will go downstairs and eat. I don't care aboutthe vending machines."At 6:45 p.m., Supervisor James Smith announced the endof the break over the public address system. Two minutespassed without anyone starting down from the lunchroom.Hightower then left his office and asked Smith to accompa-ny him upstairs. As they reached the lunchroom severalemployees were about to depart. Hightower asked them toremain saying that he wished to talk with them. He spokeabout maintaining the lunchroom and about leavingpromptly at the end of the break period. Before Hightowercompleted his talk, Lannie Daniell, who was at a table atthe .back of the lunchroom, crumpled his lunch baghurriedly, and, walking quickly, went around the tablesalong the wall of the lunchroom towards where Hightowerwas standing not far from the door, out of the lunchroom,and down the stairs. Hightower completed his talk tellingthe employees that if they cooperated he would remove theforemen from the lunchroom during breaks. Hightowerand Smith then left the lunchroom. The other employeesfollowed.2When Hightower reached the bottom of the stairway heobserved Daniell in the hall about 20 or 30 feet away. Hecalled to Daniell and asked him to come into the shippingoffice. Hightower went into the office and sat at his desk asDaniell came into the office and walked to a position infront of the desk. Hightower asked, "Why did you walk outof the meeting before it was concluded." He then said that2 Smith's version of the event is more dramatic than Hightower's.According to Smith, while Hightower was talking to the employees in thelunchroom, Daniell noisily wadded together the papers in his hands, threwthem into a paper bag, and started towards the front of the lunchroom. Hisface was flushed and he was irate. Daniell went storming down the room toDaniell did not show very much respect by leaving themeeting and again asked Daniell why he left. Shaking hisfinger at Hightower, Daniell shouted, "I am going to getmy steward," and bolted out of the office. James Smithentered the office as Daniell was leaving. Hightower calledto Daniell, "Lannie, I am not finished please remain in theroom." Daniell continued walking towards the door. Smiththen said, "Lannie, Mr. Hightower asked you to pleaseremain in the room." Daniell continued walking out theoffice. Smith followed Daniell and again called to him toreturn but Daniell ignored the request.In her brief, General Counsel argues that even acceptingHightower's version of the incident, "Daniell was clearlyindicating his intention not to proceed in the interviewwithout union representation and his statement served thesame purpose as a literal request. Hightower's response was'Lannie, I am not finished, please remain in the room,'indicating that he was not done talking to Daniell withouthis union representative present. Therefore, Hightower'stestimony also shows a request for and denial of unionrepresentation." I find no merit to this argument. Daniellwas aware of the established procedure for obtaining aunion steward; namely, to request the supervisor tosummon the steward and not for the grieving employee toget the steward himself. In this case, Daniell made norequest for a steward. While under the principle enunciatedin N. LR.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975), asinterpreted in Certified Grocers of California, Ltd., 227NLRB 1211 (1977), Daniell may have had the right torequest that a union steward be called and to refuse tocontinue with the interview until the union steward arrived,he had no right to ignore the established practice, wherebythe union steward was summoned by a supervisor and notby the grieving employee and defiantly to walk out of themeeting even though he was asked to remain.Lannie Daniell went out to the shipping dock where helocated Union Steward Thomas Leaveck and in theCompany of Leaveck returned to the shipping office.3Daniell was then informed by Hightower that he wassuspended for failure to obey a request of two supervisors,that he should leave the premises and return at 10 a.m., onMonday, when he would be informed about the dispositionof his case. On Monday, March 28, Daniell returned to theCompany's premises where he was advised by RobertBurgess, the director of distribution, that he was dis-charged. Burgess testified that on the night of Friday,March 25, Hightower telephoned him at home and in-formed him about the incident with Daniell. According toBurgess, after reviewing Daniell's personnel record, includ-ing warning notices given Daniell and incidents of priorinsubordination on the part of Daniell, he decided todischarge Daniell.Upon the foregoing, I find that Daniell was dischargedfor his insolent and insubordinate behavior on March 25,the trash can which he kicked as he threw the papers he had in his hand intoit, and then went out the door and downstairs3 According to Leaveck when Daniell came to the shipping dock he was"hollenng at me."525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand not because he was exercising any right protected bythe Act.4On the basis of the above findings of fact, and upon theentire record in this case, I make the following:CONCLUSION OF LAWThe Respondent has not engaged in the unfair laborpractices alleged in the complaint.4 Compare: Coca-Cola Bottling Co. of Los Angeles, 227 NLRB 1276(1977).s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,Upon the basis of the foregoing findings of fact,conclusion of law, and the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER5The complaint is dismissed in its entirety.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.526